      Case
       Case1:19-cr-00579-VM
            1:19-cr-00579-VM Document
                              Document53-1
                                       61 Filed
                                           Filed06/05/20
                                                 03/17/20 Page
                                                           Page11ofof66



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - -          x
                                         :
UNITED STATES OF AMERICA                 :   PROTECTIVE ORDER
                                         :
           - v. –                        :   S1 19 Cr. 579 (VM)
                                         :
OMAR JUAREZ ANDRADE,                     :
    a/k/a “Negro,”                       :
JUAN ROBERTO RAMIREZ, JR.,               :
    a/k/a “Gordo,”                       :
    a/k/a “JR,”                          :
CLAUDIA JUAREZ,                          :
TOMAS ANZALDUA,                          :
    a/k/a “Tommy,” and                   :
RUBEN RAMIREZ,                           :                           6/5/2020
                                         :
           Defendants.                   :
                                         :
- - - - - - - - - - - - - - - -          x

VICTOR MARRERO, District Judge:

          On the motion of the United States of America, by

Geoffrey S. Berman, United States Attorney for the Southern

District of New York, through counsel, Ryan B. Finkel, Assistant

United States Attorney (“the Government”), pursuant to Federal

Rule of Criminal Procedure 16(d), on consent of the defendants

OMAR JUAREZ ANDRADE, a/k/a “Negro,” through his counsel Anthony

Cecutti, Esq., JUAN ROBERTO RAMIREZ, JR., a/k/a “Gordo,” a/k/a

“JR,” through his counsel Victor L. Hou, Esq., CLAUDIA JUAREZ,

through her counsel, Ian Howard Marcus Amelkin, Esq., TOMAS

ANZALDUA, a/k/a “Tommy,” through his counsel David B. Anders,

Esq., and RUBEN RAMIREZ, through his counsel David Touger, Esq.,

(the “defendants”), and for good cause shown,
      Case
       Case1:19-cr-00579-VM
            1:19-cr-00579-VM Document
                              Document53-1
                                       61 Filed
                                           Filed06/05/20
                                                 03/17/20 Page
                                                           Page22ofof66



          IT IS HEREBY ORDERED:

          1.      Except as noted in Paragraph 4 below, all

materials, including documents and the information contained

therein, electronic data, and other audio or visual materials

that are provided by the Government to the defendants in this

action pursuant to Rule 16 of the Federal Rules of Criminal

Procedure, Title 18, United States Code, Section 3500, Brady v.

Maryland, or United States v. Giglio, are considered

“Confidential Information.”

          2.      Confidential Information disclosed to the

defendants or to their counsel in this case during the course of

proceedings in this action:

                  a.   Shall be used by the defendants and their

counsel only for purposes of defending this criminal action;

                  b.   Shall not be disclosed in any form by the

defendants or their counsel except as set forth in paragraph

2(c) below; and

                  c.   May be disclosed by the defendants or their

counsel in this action only to the following persons

(hereinafter “Designated Persons”):

                       i.    investigative, secretarial, clerical,

paralegal, and student personnel employed full-time or part-time

by defense counsel;




                                     2
         Case
          Case1:19-cr-00579-VM
               1:19-cr-00579-VM Document
                                 Document53-1
                                          61 Filed
                                              Filed06/05/20
                                                    03/17/20 Page
                                                              Page33ofof66



                         ii.    independent expert witnesses,

investigators, expert advisors, consultants and vendors retained

in connection with this action;

                        iii.    prospective defense witnesses, and

their counsel, to the extent deemed necessary by defense

counsel, for the purposes of the criminal proceedings in this

case; and

                         iv.    such other persons as hereafter may be

authorized by agreement, in writing, of the parties or by the

Court upon a defendant’s motion.

             3.    Certain of the Confidential Information, referred

to herein as “Highly Confidential Information,” is any

Confidential Material produced by the Government in this action

bearing a Bates-stamp with the designation “Highly Confidential”

or otherwise identified by the Government to counsel for the

defendants as “Highly Confidential Information.”               The

Government’s designation of material as Highly Confidential

Information will be controlling absent contrary order of the

Court.

                   a.     Restrictions on Highly Confidential

Information are the same as Confidential Information, except

that Highly Confidential Information may be disclosed by counsel

to the defendants for review at the offices of defense counsel,

or in the presence of defense counsel or any member of the


                                        3
      Case
       Case1:19-cr-00579-VM
            1:19-cr-00579-VM Document
                              Document53-1
                                       61 Filed
                                           Filed06/05/20
                                                 03/17/20 Page
                                                           Page44ofof66



defense team (e.g., attorneys, experts, consultants, paralegals,

investigators, support personnel, and secretarial staff involved

in the representation of the defendants in this case), for

purposes related to this case.       The defendants shall not

maintain, retain, or keep copies of any records containing

Highly Confidential Information outside of the offices or

presence of defense counsel.       The defendants shall not make or

retain any notes that include any Highly Confidential

Information outside the offices of defense counsel.            Highly

Confidential Information may be disclosed to Designated Persons

consistent with the terms of Confidential Information.

          4.     Notwithstanding the foregoing, Confidential

Information shall not include documents, materials or

information that is (i) already in the possession of the

defendants at the time of the Government’s production, or (ii)

otherwise publicly available (collectively, the “Other

Information”).    Nothing in this Order shall restrict the

defendants’ use of such Other Information.

          5.     Confidential Information and Highly Confidential

Information disclosed to the defendants or to their counsel

during the course of proceedings in this action, including any

and all copies made of said material, shall either be returned

to the Government or shredded and destroyed, upon the conclusion

of the above-captioned case.       The above-captioned case will be


                                     4
      Case
       Case1:19-cr-00579-VM
            1:19-cr-00579-VM Document
                              Document53-1
                                       61 Filed
                                           Filed06/05/20
                                                 03/17/20 Page
                                                           Page55ofof66



concluded upon expiration of either the conclusion of any

litigation related the above-captioned case, including direct

appeal and collateral attack.

          6.    The defendants or their counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential Information and/or Highly Confidential Information

pursuant to paragraphs 2(c)(ii)-(iv).         Designated Persons shall

be subject to the terms of this Order and, if they are given

possession of any Confidential Information and/or Highly

Confidential Information, shall sign an acknowledgment, to be

retained by the counsel, indicating that they have received and

reviewed the terms of this Order and understand that they are

bound by it before being provided with any materials produced

pursuant to terms of this Order.         In addition, if Confidential

Information and/or Highly Confidential Information is provided

to any Designated Persons, those Designated Persons shall return

or destroy such materials as set forth in paragraph 5.

          7.    The defendants and their counsel will not attach

any Confidential Information or Highly Confidential Information

produced pursuant to this Order to any public filings with the

Court or publicly disclose any such materials, or their contents

in any other manner, without prior notice to the Government.              If

the defense and the Government cannot agree on the manner in

which the documents or their contents may be publicly disclosed,


                                     5
         Case
          Case1:19-cr-00579-VM
               1:19-cr-00579-VM Document
                                 Document53-1
                                          61 Filed
                                              Filed06/05/20
                                                    03/17/20 Page
                                                              Page66ofof66



the parties shall seek resolution of such disagreements by the

Court.

             8.    If any dispute should arise between the parties

to this action as to whether any documents, materials, or other

information is Confidential Information and/or Highly

Confidential Information subject to the provisions of this

Order, such documents, materials, and information shall be

considered Confidential Information and/or Highly Confidential

Information pending further Order of this Court.

             9.    The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, or trial held in this action or to any district

or magistrate judge of this Court for purposes of this action.


Dated:    New York, New York
     June March ___,
                5    2020


                                      VICTOR MARRERO
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF NEW YORK




                                        6
